Exhibit 10.1

EXECUTION VERSION

MEMBERSHIP INTEREST PURCHASE AGREEMENT

This Membership Interest Purchase Agreement (this “Agreement”), dated June 18,
2018, by and among VICI Properties Inc., a Maryland corporation (“VICI”),
Riverview Merger Sub Inc., a Delaware corporation (“Merger Sub”, and together
with VICI, the “VICI Parties” and each a “VICI Party”), Penn Tenant II, LLC, a
Delaware limited liability company (“Operator”), and Penn National Gaming, Inc.,
a Pennsylvania corporation (“Penn Parent”, and together with Operator, the “PNG
Parties” and each a “PNG Party”). The VICI Parties and the PNG Parties are each
sometimes referred to herein as a “Buyer Party” and together as the “Buyer
Parties.”

RECITALS

WHEREAS, VICI, Merger Sub, Operator, Penn Parent, Bossier Casino Venture
(HoldCo), Inc., a Delaware corporation (“HoldCo”), and Silver Slipper Gaming,
LLC, a California limited liability company (“Stockholder Representative”) have
entered into that certain Agreement and Plan of Merger, dated as of even date
herewith (as amended from time to time, the “Merger Agreement”);

WHEREAS, capitalized terms used but not defined herein shall have the respective
meanings given to them in the Merger Agreement;

WHEREAS, pursuant to the Merger Agreement, at the Effective Time, Merger Sub
will merge with and into HoldCo, the separate corporate existence of Merger Sub
will cease, and HoldCo will continue its corporate existence under the DGCL as
the surviving corporation in the Merger and as a wholly-owned subsidiary of VICI
(collectively, the “Merger”);

WHEREAS, HoldCo is, and will continue to be immediately following the
consummation of the Merger, the direct owner of 100% of the outstanding capital
stock of BCV (Intermediate) Inc., a Delaware corporation (“Intermediate”), which
is, and will continue to be immediately following the consummation of the
Merger, the direct owner of 100% of the capital stock of Bossier Casino Venture,
Inc., a Louisiana corporation (“OpCo”);

WHEREAS, following the Effective Time, VICI intends to cause HoldCo to cause
Intermediate to (i) convert from a Delaware corporation to a Delaware limited
liability company pursuant to Delaware law, and (ii) cause OpCo to convert from
a Louisiana corporation to a Louisiana limited liability company pursuant to
Louisiana law (such transactions, the “Conversions”);

WHEREAS, following the Conversions, HoldCo will be the direct owner of 100% of
the membership interests of Intermediate (the “Intermediate Membership
Interests”) and Intermediate will be the direct owner of 100% of the membership
interests of OpCo;

WHEREAS, immediately following the Conversions, VICI intends (i) to cause HoldCo
to cause Intermediate to cause OpCo to distribute to Intermediate the Owned Real
Property (which, for the avoidance of doubt, shall include the barge held by
OpCo) and OpCo’s interest as tenant under the Ground Lease (regardless of
whether any such asset is deemed to constitute “real estate”) (collectively, the
“Real Property Assets”) and (ii) then to cause Intermediate to distribute to
HoldCo all of the Real Property Assets (such transactions, the “Distributions”);



--------------------------------------------------------------------------------

WHEREAS, immediately following the Distributions, HoldCo desires to sell to
Operator, and Operator desires to purchase from HoldCo, the Intermediate
Membership Interests subject to and in accordance with the terms of this
Agreement (such purchase and sale, together with the Conversions and the
Distributions, the “Restructuring Transactions”);

WHEREAS, the VICI Parties and the PNG Parties desire to set forth herein their
mutual agreements and understandings with respect to the purchase and sale of
the Intermediate Membership Interests.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

ARTICLE I

RESTRUCTURING TRANSACTIONS

Section 1.1 Conversions. Immediately following the Closing, VICI shall
consummate the Conversions.

Section 1.2 Distributions. Immediately following the Conversions, VICI shall
consummate the Distributions.

Section 1.3 Sale of Intermediate Membership Interests. Upon the terms and
subject to the conditions set forth in this Agreement, at the Intermediate
Closing (as defined below), in consideration of Operator’s funding of the
Operator Purchase Price pursuant to the Merger Agreement, and the other mutual
promises made by the VICI Parties and the PNG Parties therein and herein,
immediately following the Distributions, VICI shall cause HoldCo to sell,
assign, transfer and convey to Operator, and Operator shall purchase and acquire
from HoldCo, all of HoldCo’s right, title, and interest in and to the
Intermediate Membership Interests, free and clear of all Liens, other than any
Permitted Liens. For all purposes hereunder, “Permitted Liens” shall mean any
liens existing on the Intermediate Membership Interests at the Effective Time or
by virtue of any of the transactions contemplated by the Merger Agreement or
this Agreement.

Section 1.4 Deliveries at Closing.

(a) At or prior to the Intermediate Closing (as defined below), the VICI Parties
and the PNG Parties shall cooperate to execute an amendment and restatement of
Intermediate’s limited liability company agreement, which shall become effective
upon the Intermediate Closing, to reflect Operator as the sole member and the
owner of record of all of the Intermediate Membership Interests.

(b) At the Intermediate Closing, HoldCo shall deliver to Operator the
Intermediate Membership Interests duly endorsed for transfer and accompanied by
an assignment of the Intermediate Membership Interests to Operator in the form
of Exhibit A hereto, duly executed by HoldCo.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE II

CLOSING

Section 2.1 Closing. The closing of the sale and purchase of the Intermediate
Membership Interests contemplated by this Agreement (the “Intermediate Closing”)
shall take place remotely by electronic transmission of executed documents or at
the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas,
New York, New York 10036, on the Closing Date immediately following the
Conversions and the Distributions (the “Intermediate Closing Date”).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF THE VICI PARTIES

The VICI Parties hereby jointly and severally represent and warrant to the PNG
Parties, as of the date hereof and as of the Closing Date, and without giving
effect to the Merger, as follows:

Section 3.1 Organization and Authority. VICI is a Maryland corporation, and
Merger Sub is a Delaware corporation, and each is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation. Each VICI Party has all requisite corporate power and authority
to enter into and perform its obligations under this Agreement and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
each VICI Party of this Agreement and the consummation by each VICI Party of the
transactions contemplated hereby have been duly authorized by all requisite
corporate or other action on the part of such VICI Party and no other corporate
or other proceedings on the part of such VICI Party are necessary to authorize
the execution, delivery and performance of this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by each VICI Party, and (assuming due authorization, execution and
delivery by each other Party) this Agreement constitutes a legal, valid and
binding obligation of each VICI Party enforceable against such VICI Party in
accordance with its terms, except as the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(ii) general equitable principles.

Section 3.2 No Conflicts; Consents. The execution, delivery and performance by
each VICI Party of this Agreement and the consummation of the transactions
contemplated hereby, do not and will not, without giving effect to the
Restructuring Transactions: (a) conflict with or result in a violation or breach
of, or default under, any provision of the certificate of incorporation, by-laws
or other organizational documents of any VICI Party, (b) conflict with in any
material respect or result in a material violation or breach of any provision of
any Applicable Law or Order applicable to any VICI Party, (c) to the Knowledge
of VICI (as defined below), except as set forth

 

- 3 -



--------------------------------------------------------------------------------

on Schedule 2.3 and Schedule 3.2(b) of the Merger Agreement, require any
material consent, notice or other action by any Person under (i) any material
Contract to which any VICI Party is a party, or (ii) any material Permit held by
any VICI Party, (d) result in the creation or imposition of any Lien on any VICI
Party or their respective assets other than Permitted Liens and, except, in the
case of clauses (b), (c) and (d), for any such conflict, breach, default,
acceleration, termination, modification, cancellation or Lien that would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on such VICI Parties’ ability to perform their respective
obligations under the Merger Agreement, the Restructuring Transactions and/or
the other transactions contemplated hereby, as applicable. Except (x) as set
forth on Schedule 2.3 and Schedule 3.2(b) of the Merger Agreement, and without
giving effect to the Restructuring Transactions, and (y) with respect to the
consummation of the Restructuring Transactions, including the filing of the
documents set forth on Schedule A, to the Knowledge of VICI, no consent,
approval, Permit, Order, declaration or filing with, or notice to any
Governmental Authority is required by or with respect to any VICI Party in
connection with the execution, delivery and performance of this Agreement by the
VICI Parties and the consummation of the transactions contemplated hereby by the
VICI Parties, it being agreed that (A) it is not contemplated hereby that any
VICI Parties, including HoldCo, shall be required to seek any consent, approval,
Permit, Order, declaration or filing with, or notice to any Governmental
Authority to own the Business or Operating Assets and (B) it is only
contemplated hereby and thereby that if the Gaming Board imposes any requirement
described in clause (ii)(y) of Schedule 5.1(b)(i) of the Merger Agreement and,
as a result of such requirement, the VICI Parties fail to obtain any Closing
Gaming Approvals, such failure shall not result in, or be deemed a breach of,
this Section 3.1. For all purposes hereunder, the term “Knowledge of VICI” shall
mean the actual knowledge of John Payne.

Section 3.3 Merger Agreement Representations of VICI Parties. The
representations and warranties set forth in Article 3 of the Merger Agreement,
to the extent made by and applicable to the VICI Parties, are true and correct
as of the time so given.

Section 3.4 Brokers. None of the VICI Parties has incurred, directly or
indirectly, any Liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with the consummation of the transactions
contemplated hereunder, other than to Goldman Sachs & Co. LLC.

Section 3.5 NO OTHER REPRESENTATIONS. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY MADE BY THE VICI PARTIES IN THIS ARTICLE III, NONE OF THE
VICI PARTIES, THEIR AFFILIATES OR ANY STOCKHOLDER, OPTIONHOLDER, DIRECTOR OR
OFFICER THEREOF OR THEIR RESPECTIVE AFFILIATES, MAKES ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WITH RESPECT TO THE INTERMEDIATE MEMBERSHIP
INTERESTS, THE ASSETS OF INTERMEDIATE AND OPCO, THE BUSINESS, AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF THE PNG PARTIES

The PNG Parties hereby jointly and severally represent and warrant to the VICI
Parties, as of the date hereof and as of the Closing Date, as follows:

Section 4.1 Organization and Authority. Penn Parent is a Pennsylvania
corporation and Operator is a Delaware limited liability company, and each is
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or formation. Each PNG Party has all requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance by each PNG Party of this Agreement and the
consummation by each PNG Party of the transactions contemplated hereby have been
duly authorized by all requisite corporate or other action on the part of such
PNG Party and no other corporate or other proceedings on the part of such PNG
Party are necessary to authorize the execution, delivery and performance of this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by each PNG Party, and (assuming due
authorization, execution and delivery by each other Party) this Agreement
constitutes a legal, valid and binding obligation of each PNG Party enforceable
against such PNG Party in accordance with its terms, except as the enforcement
thereof may be subject to (i) bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting or relating to enforcement of creditors’ rights
generally, and (ii) general equitable principles.

Section 4.2 No Conflicts; Consents. The execution, delivery and performance by
each PNG Party of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
incorporation, by-laws or other organizational documents of any PNG Party,
(b) conflict with in any material respect or result in a material violation or
breach of any provision of any Applicable Law or Order applicable to any PNG
Party, (c) to the Knowledge of Penn Parent (as defined below) except as set
forth on Schedule 2.3 and Schedule 3.2(a) of the Merger Agreement, require any
material consent, notice or other action by any Person under (i) any material
Contract to which any PNG Party is a party, or (ii) any material Permit held by
any PNG Party, (d) result in the creation or imposition of any Lien on any PNG
Party or their respective assets other than Permitted Liens and, except, in the
case of clauses (b), (c) and (d), for any such conflict, breach, default,
acceleration, termination, modification, cancellation or Lien that would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on such PNG Parties’ ability to perform their respective
obligations under the Merger Agreement, the Restructuring Transactions and/or
the other transactions contemplated hereby, as applicable. Except (x) as set
forth on Schedule 2.3 and Schedule 3.2(a) of the Merger Agreement, and (y) with
respect to the consummation of the Restructuring Transactions, including the
filing of the documents set forth on Schedule A, to the Knowledge of Penn Parent
(as defined below), no consent, approval, Permit, Order, declaration or filing
with, or notice to any Governmental Authority is required by or with respect to
any PNG Party in connection with the execution, delivery and performance of this
Agreement by the PNG Parties and the consummation of the transactions
contemplated hereby by the PNG Parties. For all purposes hereunder, the term
“Knowledge of Penn Parent” shall mean the actual knowledge of Nelson Parker.

 

- 5 -



--------------------------------------------------------------------------------

Section 4.3 Merger Agreement Representations of PNG Parties. The representations
and warranties set forth in Article 3 of the Merger Agreement, to the extent
made by and applicable to the PNG Parties, are true and correct as of the time
so given.

Section 4.4 Brokers. None of the PNG Parties has incurred, directly or
indirectly, any Liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with the consummation of the transactions
contemplated hereunder.

SECTION 4.5 RELIANCE/ACKNOWLEDGMENT. NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT, THE MERGER AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS TO THE
CONTRARY, THE PNG PARTIES ACKNOWLEDGE AND AGREE THAT: (I) NONE OF THE VICI
PARTIES, THEIR AFFILIATES OR ANY STOCKHOLDER, OPTIONHOLDER, DIRECTOR OR OFFICER
THEREOF OR THEIR RESPECTIVE AFFILIATES IS MAKING ANY REPRESENTATIONS OR
WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, AND THAT NO
OFFICER, EMPLOYEE, ADVISOR, AGENT, REPRESENTATIVE OR AFFILIATE OF THE VICI
PARTIES, THEIR AFFILIATES OR ANY STOCKHOLDER, OPTIONHOLDER, DIRECTOR OR OFFICER
THEREOF OR THEIR RESPECTIVE AFFILIATES HAS ANY AUTHORITY, EXPRESS OR IMPLIED, TO
MAKE ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, AT LAW OR
IN EQUITY, OTHER THAN THE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY THE
VICI PARTIES IN ARTICLE III OF THIS AGREEMENT; (II) EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED ARTICLE III, OF THIS
AGREEMENT, THE INTERMEDIATE MEMBERSHIP INTERESTS AND THE BUSINESS ARE BEING
TRANSFERRED ON A “WHERE IS” AND, AS TO CONDITION, “AS IS” BASIS; AND (III) NONE
OF THE VICI PARTIES, THEIR AFFILIATES OR ANY STOCKHOLDER, OPTIONHOLDER, DIRECTOR
OR OFFICER THEREOF OR THEIR RESPECTIVE AFFILIATES HAS MADE ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, AS TO THE ACCURACY OR
COMPLETENESS OF ANY INFORMATION FURNISHED TO THE PNG PARTIES IN CONNECTION WITH
THIS AGREEMENT, THE MERGER AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY THAT IS NOT EXPRESSLY SET FORTH IN
ARTICLE III OF THIS AGREEMENT. THE PNG PARTIES ACKNOWLEDGE THAT OPERATOR IS
ACQUIRING THE BUSINESS AND THE INTERMEDIATE MEMBERSHIP INTERESTS SUBJECT ONLY TO
PROVISIONS OF THE MERGER AGREEMENT, AND NOT IN RELIANCE UPON ANY REPRESENTATION
OR WARRANTY OF ANY VICI PARTY AND ITS AFFILIATES EXCEPT FOR THE EXPRESS
REPRESENTATIONS OF THE VICI PARTIES CONTAINED IN THIS AGREEMENT. THE PNG PARTIES
ACKNOWLEDGE AND AGREE THAT PRIOR TO THE CLOSING (AS DEFINED IN THE MERGER
AGREEMENT), NONE OF THE VICI PARTIES, THEIR AFFILIATES OR ANY STOCKHOLDER,
OPTIONHOLDER, DIRECTOR OR OFFICER THEREOF OR THEIR RESPECTIVE AFFILIATES WILL
OWN OR CONTROL ANY OF THE COMPANIES, AND THAT ANY ACTIONS TAKEN IN CONNECTION
WITH THE RESTRUCTURING TRANSACTIONS ARE FOR THE MUTUAL BENEFIT OF THE PARTIES
HERETO.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

Section 5.1 Obligations of Intermediate. Upon the consummation of the
Intermediate Closing, Operator shall become the sole member of Intermediate, and
no VICI Party shall have any continuing obligations or liabilities with respect
to the Membership Interests, all such obligations and liabilities being hereby
assumed by Operator.

Section 5.2 Nonsurvival of Representations, Warranties and Covenants. The
representations, warranties, covenants and agreements in this Agreement shall
terminate on the Intermediate Closing Date immediately following the
Intermediate Closing, except that the representations and warranties set forth
in Section 3.5 and Section 4.5 and the covenants and agreements set forth in
this Article V shall survive the Intermediate Closing. At and at all times after
the Intermediate Closing, in no event shall any (a) VICI Party have any recourse
against any PNG Party or any of such PNG Party’s Affiliates, or any past,
present or future director, manager, officer, employee, incorporator, member,
partner, stockholder, agent, attorney or representative of any PNG Party or such
PNG Party’s Affiliates with respect to any representation, warranty, covenant or
agreement made by the PNG Parties in this Agreement except with respect to the
representations and warranties set forth in Section 4.5 and the covenants and
agreements set forth in this Article V, and (b) PNG Party have any recourse
against any VICI Party or any of such VICI Party’s Affiliates (including, from
and after the Effective Time, HoldCo), or any past, present or future director,
manager, officer, employee, incorporator, member, partner, stockholder, agent,
attorney or representative of any VICI Party or such VICI Party’s Affiliates,
with respect to any representation, warranty, covenant or agreement made by the
VICI Parties in this Agreement except with respect to the representations and
warranties set forth in Section 3.5 and the covenants and agreements set forth
in this Article V.

Section 5.3 Termination.

(a) Termination. Notwithstanding anything to the contrary contained in this
Agreement, this Agreement (i) may be terminated and the transactions
contemplated hereunder may be abandoned at any time prior to the Intermediate
Closing by mutual written consent of all of the parties hereto and (ii) will
automatically terminate and be of no further force and effect if the Merger
Agreement is terminated in accordance with its terms and the Merger has not
and/or will not occur.

(b) Effect of Termination. In the event this Agreement is validly terminated in
accordance with Section 5.3(a), then this Agreement shall become null and void
and of no further force or effect, and there shall be no liability or obligation
hereunder on the part of the VICI Parties, the PNG Parties, or any of their
respective managers, directors, stockholders, members, partners, officers,
employees, agents, representatives, successors or assigns, except that the
representations and warranties set forth in Section 3.5 and Section 4.5 and the
covenants and agreements set forth in this Article V shall survive the
termination of this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

Section 5.4 Specific Performance.

(a) Each party hereto agrees that, in the event of any breach or threatened
breach by another party of any covenant or obligation contained in this
Agreement, the non-breaching party shall be entitled to seek (i) a decree or
order of specific performance to enforce the observance and performance of such
covenant or obligation, and (ii) an injunction restraining such breach or
threatened breach, in addition to any other remedy to which any party is
entitled at law or in equity; provided, however, that no party may seek specific
performance unless the Closing shall have occurred under the Merger Agreement.

(b) Each party hereto further agrees that no parties shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 5.4, and each
party irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

Section 5.5 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, return receipt requested, postage prepaid, otherwise delivered by hand or
by messenger, including any nationally recognized overnight delivery service, or
delivered by commercially recognized electronic transmission, and shall be
addressed:

 

  (a) if to any VICI Party:

VICI Properties Inc.

430 Park Avenue, 8th Floor

New York, New York 10022

Attention: John Payne and Samantha Sacks Gallagher

Email: jpayne@viciproperties.com and corplaw@viciproperties.com

with a copy to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Todd E. Lenson and Jordan Rosenbaum

Email: tlenson@kramerlevin.com and jrosenbaum@kramerlevin.com

 

  (b) if to any PNG Party:

Penn National Gaming, Inc.

825 Berkshire Blvd., Suite 200

Wyomissing, PA 19160

Attention: General Counsel

Email: Carl.Sottosanti@pngaming.com

 

- 8 -



--------------------------------------------------------------------------------

with a copy to:

White and Williams LLP

7 Times Square, Suite 2900

New York, NY 10036

Attention: Steven Coury

Email: courys@whiteandwilliams.com

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered, if delivered
personally, by messenger (including any nationally recognized overnight delivery
service) or by commercially recognized electronic transmission, or, if sent by
mail, at the earlier of its receipt or 72 hours after the same has been
deposited in a regularly maintained receptacle for the deposit of United States
mail, postage prepaid, certified mail, return receipt requested, addressed and
mailed as aforesaid.

Section 5.6 Amendments.

(a) Any provision of this Agreement may be amended or modified only by a written
instrument signed by all of the parties hereto.

(b) No waiver hereunder shall be valid or binding unless set forth in writing
and duly executed by the party hereto against whom enforcement of the waiver is
sought. Any such waiver shall constitute a waiver only with respect to the
specific matter described in such writing and shall in no way impair the rights
of the party hereto granting such waiver in any other respect or at any other
time. Neither the waiver by any of the parties hereto of a breach of or a
default under any of the provisions of this Agreement, nor the failure by any of
the parties hereto, on one or more occasions, to enforce any of the provisions
of this Agreement or to exercise any right or privilege hereunder, shall be
construed as a waiver of any other breach or default of a similar nature, or as
a waiver of any of such provisions, rights or privileges hereunder. Except as
otherwise provided herein, no action taken pursuant to this Agreement, including
any investigation by or on behalf of any party hereto, shall be deemed to
constitute a waiver by the party hereto taking such action of compliance with
any representations, warranties, covenants or agreements contained in this
Agreement.

Section 5.7 Governing Law. This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement, and the facts and circumstances
leading to the execution of this Agreement), shall be governed by the internal
laws of the State of Delaware without reference to the conflicts of law
provisions thereof.

Section 5.8 Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY OR CLAIM WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREUNDER. EACH PARTY HERETO

 

- 9 -



--------------------------------------------------------------------------------

CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.8. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER
THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 5.8) AND
EXECUTED BY EACH OF THE PARTIES HERETO). The scope of this waiver is intended to
be all-encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter herein, including contract claims, tort
claims, breach of duty claims and all other common law and statutory claims. In
the event of litigation, this Agreement may be filed as a written consent to a
trial by the court.

Section 5.9 Binding Effect. This Agreement will be binding upon, inure solely to
the benefit of and be enforceable by the parties hereto and their respective
permitted successors and assigns.

Section 5.10 Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, then this Agreement shall continue in full force and effect without such
provisions; provided, however, that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party
hereto. Upon any such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect its original intent as
closely as possible in an acceptable manner to the end that the transactions
contemplated by the Transaction Documents are consummated to the extent
possible, and in any case such term or provision shall be deemed amended to the
extent necessary to make it no longer invalid, illegal or unenforceable.

Section 5.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which may be executed by less than all of the parties
hereto, each of which shall be enforceable against the parties hereto actually
executing such counterparts, and all of which together shall constitute one
instrument. Signatures may be delivered by facsimile or by portable document
format (“pdf”) in electronic transmission, which shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 5.12 Third Parties. No provision of this Agreement is intended to or
shall confer on any Person, other than the parties hereto (and their permitted
successors and assigns), any rights under this Agreement and no other Person
shall be entitled to rely thereon.

Section 5.13 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, delegated or otherwise transferred
by any party hereto (whether by operation of law or otherwise) without the prior
written consent of the each of the parties hereto, provided, that the VICI
Parties or the PNG Parties may assign this Agreement to any of their respective
Affiliates without the prior consent of any other party hereto; provided,
further, that no such assignment shall limit or release the applicable
assignor’s obligations hereunder.

[Signature page follows]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

VICI PROPERTIES INC. By:  

/s/ John Payne

Name: John Payne Title: President and Chief Operating Officer RIVERVIEW MERGER
SUB INC. By:  

/s/ John Payne

Name: John Payne Title: President

[Signature Page – Membership Interest Purchase Agreement]



--------------------------------------------------------------------------------

PENN TENANT II, LLC By:  

Penn National Gaming, Inc.

its sole member

By:  

/s/ Jay Snowden

Name: Jay Snowden Title: President and COO PENN NATIONAL GAMING, INC. By:  

/s/ William J. Fair

Name: William J. Fair Title: Executive Vice President and CFO

[Signature Page – Membership Interest Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF MEMBERSHIP INTEREST POWER



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
Penn Tenant II, LLC, 100% of the Membership Interests (as defined in the Limited
Liability Company Agreement of [BCV (Intermediate), [LLC]]1 (the “Company”),
dated as of [•], 2018), standing in its name on the books of the Company and
does hereby irrevocably constitute and appoint each duly appointed officer of
the Company as the undersigned’s true and lawful attorney, to transfer the said
Membership Interests on the books of the Company with full power of substitution
in the premises.

Dated:                     

 

MEMBERSHIP INTEREST HOLDER BOSSIER CASINO VENTURE (HOLDCO), INC. By:       Name:
  Title:

 

1  NTD: Name of Intermediate post-conversion to be confirmed.



--------------------------------------------------------------------------------

SCHEDULE A

RESTRUCTURING TRANSACTION FILINGS

 

  •   Act of Conversion of Intermediate to a Delaware limited liability company

 

  •   Act of Conversion of OpCo to a Louisiana limited liability company

 

  •   Act of Distribution of Property (with respect to the Owned Real Property)
from OpCo to Intermediate

 

  •   Act of Distribution of Property (with respect to the Owned Real Property)
from Intermediate to HoldCo

 

  •   Assignment and Assumption of Ground Lease from OpCo to Intermediate

 

  •   Assignment and Assumption of Ground Lease from Intermediate to HoldCo